Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REFUSAL 
Detailed Office Action 
Specification
The specification is objected to as follows:
The title, “Massage Device for Animals”, is misdescriptive and unclear. MPEP 1503.01.I. The wording is not entirely descriptive of the article of manufacture that is being claimed and could be interpreted in multiple ways. Likewise, a “device” is not a specific article of manufacture known to the public and therefore could be subject to multiple interpretations. 
One possible interpretation is that the claimed design is a tool used on an animal or pet, to apply a therapeutic massage (cited non-patent literature supports this interpretation). Another possible interpretation is that the claimed design is a tool used by an animal, in an alternative method (cited published patents support this interpretation). Regardless, the specific scope of the claimed design cannot be interpreted in toto (without a thorough internet search) as any type of massage tool for (or by) an animal, as there is no animal shown in the reproductions to clarify the nature and intended use of the claim. 
As the title does not specifically identify the article in which the design is embodied, by the name generally known and used by the public, this may contribute to defining the scope of the claim. MPEP § 1504.04.I.A. For proper description and clarity, the title must be amended throughout the application, original oath or declaration excepted. Upon review of pertinent prior art and within multiple fields of search, the title suggested below may more successfully describe the claimed design; Applicants may consider this option in lieu of the current title. Examiner suggests:
-- Animal Massager --, -- Animal Massage Stick --, or another similar title.
Additionally, Applicants may respond with clarifying remarks to explain their design, ideally contributing to a thorough explanation of the nature and intended use of the design shown in the reproductions. Amendments to the title, whether directed to the article in which the design is embodied or its environment, must have antecedent basis in the original disclosure and may not introduce new matter. Ex parte Strijland, 26 USPQ2d 1259 (Bd. Pat. App. & Inter. 1992). 
In lieu of a substantial title amendment that may introduce new matter, Applicants may provide a sufficient explanation of the nature and intended use of the article in which the claimed design is embodied or applied. See MPEP § 1503.01. Additional information, if available, regarding analogous fields of search, pertinent prior art, advertising brochures and the filing of co-pending utility applications would also prove helpful. This information should be submitted in the form of a separate paper, and must not be inserted in the specification. See 37 CFR 1.56, 1.97 and 1.98.

Claim Rejection - 35 USC § 102 (a)(1)
The claim is rejected under 35 USC § 102(a)(1) as being clearly anticipated by the "NPR Microphone Training: Which Mic Should I Use?" reference (Non-Patent Document Citation No. U) because the claimed invention was patented or described in a printed publication in this or a foreign country, or in public use or on sale before the effective filing date of the claimed invention.

    PNG
    media_image1.png
    792
    644
    media_image1.png
    Greyscale

Claimed Design

    PNG
    media_image2.png
    363
    476
    media_image2.png
    Greyscale

“NPR” Reference,
shown with- and without- the supporting clamp on the handle

For anticipation to be found, the two designs must be substantially the same. Gorham Co. v. White, 81 U.S. 511, 528 (1871). The ordinary observer test is the sole test for anticipation. International Seaway Trading Corp. v. Walgreens Corp., 589 F.3d 1233, 1237-38, 1240, 93 USPQ2d 1001 (Fed. Cir. 2009). 
“Two designs are substantially the same if their resemblance is deceptive to the extent that it would induce an ordinary observer, giving such attention as a purchaser usually gives, to purchase an article having one design supposing it to be the other.” Door-Master Corp. v. Yorktowne Inc., 256 F.3d 1308, 1313 (Fed. Cir. 2001) (citing Gorham Co. v. White, supra. 
“The mandated overall comparison is a comparison taking into account significant differences between the two designs, not minor or trivial differences that necessarily exist between any two designs that are not exact copies of one another. Just as ‘minor differences between a patented design and an accused article's design cannot, and shall not, prevent a finding of infringement,’ so too minor differences cannot prevent a finding of anticipation.” Int'l Seaway, supra (citing Litton Sys., Inc. v. Whirlpool Corp., 728 F.2d 1423, 1444 (Fed. Cir. 1984)).
The standard for determining novelty under 35 USC § 102 is the “average observer”. In re Bartlett, 300 F. 2d 942, 133 USPQ 204 (CCPA 1962). This “average observer” has been described as having a less discerning eye. In re Nalbandian, 661 F. 2d 1214, 211 USPQ 782, footnote 2 at 784 (CCPA 1981). With that in mind, a minor difference between the claim and the “NPR” reference is noted: the length of the wider cylindrical portion at the end of the handle.  
Per In re Freeman, substantial differences are required to render one device patentable over another as a design. Therefore, the change of this minor detail (the length of the wider cylindrical portion of the design) does not create an appreciable difference between the two designs; this difference is considered de minimis in view of the design as a whole. “De minimis changes which would be well within the skill of an ordinary designer in the art do not create a patentably distinct design.” In re Carter, 673 F2d 1378, 213 USPQ 625 (CCPA 1982). .
Under this standard, the appearance of the “NPR” reference is substantially the same as that of the claimed design, Hupp v. Siroflex of America Inc., 122 F.3d 1456, 43 USPQ2d 1887 (Fed. Cir. 1997). That is, the appearance of the claimed design is deceptive to the extent that it would induce an ordinary observer to purchase it supposing it to be the “NPR” reference. Furthermore, the effective filing date of the claimed design is 05/12/2021; the published date of the “NPR” reference is 06/28/2016. Accordingly, the rejection under this statute is proper. 
Applicants may attempt to overcome this rejection by providing convincing evidence, in the form of an affidavit, that the disclosure was made before the effective filing date of the claimed invention, and 1) the disclosure was made by the inventor, a joint inventor, or by another who obtained the subject matter directly or indirectly from the inventor or joint inventor; or 2) before such disclosure, the subject matter disclosed had been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or joint inventor.
Refusal Reply Reminder
Applicants are reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by Applicants. If Applicants are a juristic entity, the reply must be signed by a patent practitioner. See 37 CFR 1.33(b). 
Conclusion
The claimed design stands rejected under 35 USC § 102(a)(1).
The references cited but not applied are considered cumulative art related to the claimed design.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Kendra Leslie Hamilton whose telephone number is 571-272-7521. Examiner can typically be reached on weekdays, 9:30-5:30pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at uspto.gov/interviewpractice. If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Sheryl Lane, can be reached at 571-272-7609. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Kendra Leslie Hamilton/
Primary Examiner, Art Unit 2915                                                                                                                                                                                                        
05/17/2022